DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that the claims are related. Applicant submits that a decellularized kidney is clearly related to a decellularized heart, liver, spleen, pancreas, lung, or system comprising a decellularized organ.  Furthermore, the groups are all linked and dependent upon claim 1. This is not found persuasive because the standard for determining restriction is not “relatedness” but rather distinctness and search burden.  In fact, the relatedness of the different groups are expressly acknowledged in the restriction requirement.  However, it further delineates how the related inventions are distinct and serve as a serious search burden to the office.  See restriction requirement for more detail.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 10-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/2022.
Claims 1-3, 8 and 9 are under consideration in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The Markush grouping recites, “a heart, a kidney, a liver, a spleen, a heart, a pancreas, or a lung”.  Each of these recited organ species do not share a substantial structural feature. In fact, the very uniqueness of their structure defines them as being uniquely designed to serve highly specific and specialized functions in an animal. As such, the listed species do not represent a proper Markush grouping. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
The claim(s) recite(s) “a…decellularized pig, bovine, sheep, canine, or human organ comprising a decellularized extracellular matrix”. According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claims are first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  Claims 1-3, 8 and 9 are drawn to a composition of matter.  Thus, claims 1-3, 8, and 9 meet the requirements for step 1 of the analysis.
Second, the claims are assessed to determine if they are directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s),  step(s), or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical application).  
Regarding the first prong (1), claims 1-3, 8, and 9 are directed to an organ comprising an extracellular matrix (ECM).  Organs comprising ECM are products of nature because they are found in animals such as pigs, bovines, sheep, canines, humans, among others.  Thus, the first prong of the inquiry demonstrates that claims 1-3, 8, and 9 recite and are directed to a judicial exception.  
Regarding the second prong (2), claims 1-3, 8 and 9 recite additional structural and functional elements of the judicial exception.  They do not recite any limitations that can be interpreted as a practical application of the claimed organ. Since the additional element recited by the claims solely provide structural and functional limitations of the claimed organ, the claims do not recite any additional elements or a combination thereof that integrates the judicial exception identify in prong 1 as being integrated into a practical application.  Further since the claims are not meaningfully limited to any particular practical application, the generic nature of the claims appear to monopolize the claimed organ. Thus, claims 1-3, 8 and 9 meets the requirement of step 2A as being directed to a judicial exception.  
Third, if a judicial exception is present in the claims, they are further assessed to determine if the claims recite any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  The claims recite elements of “perfusion decellularized” and “a decellularized” ECM.  These limitation describe a structural element of having all the cells removed from the organ such that only the ECM scaffolding structure remains.  This is a structural distinction from an organ comprising an ECM found in nature.  However, this distinction is analogous to the ECM organ scaffold being “isolated”.
Under the holding of Myriad, an isolated but otherwise unchanged nucleic acid was not patent eligible subject matter because it was not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring nucleic acid.  The isolated ECM organ scaffold of the claims is analogous to the isolated nucleic acid in Myriad.  The specification describes a perfusion decellularized organ or kidney as one that retains the ECM structural and functional integrity of the ECM in vivo.  In other words, the claimed ECM organ scaffold has been an isolated but is otherwise unchanged.  Thus, similar to the isolated nucleic acid, the isolated ECM organ scaffold of the claims is not patent eligible subject matter because it is not different enough from the ECM organ scaffold that exists in nature to avoid improperly tying up the future use and study of the naturally occurring ECM organ scaffold.
The claims further recite that the decellularized organ “further comprises a cannula attached to a cavity, a vessel or duct of said organ”.  The claim does not define the means by which the cannula is attached and broadly recites its attachment to cavity vessel, or duct.  As such, the breadth of the cannula and its attachment broadly encompasses an impermanent insertion of the cannula into a cavity, vessel, or duct.  This interpretation is consistent with the disclosures in the specification that utilize cannulas to perfuse fluids or fluids with cells into the organ ECM scaffold. The cannula is not intended to be permanent but rather transitory for the delivery of fluids and not intended to alter the ECM structure.  Thus, these further cannula limitations do impart a structural distinction in that an organ ECM scaffold found in nature does not comprise a canula attached to a cavity, vessel, or duct.  However, this structural distinction does not markedly distinguish the claimed organ ECM scaffold from its natural counterpart because the attached cannula does not alter the ultimate structure and function of the organ ECM scaffold to which it is attached.  One, skilled in the art and familiar with the specification, would not recognize the organ ECM scaffold comprising a removable cannula as a different inventive entity from the organ ECM scaffold itself.  Therefore, the claimed organ ECM scaffold with its attached cannula is in danger of impermissibly monopolizing the organ ECM scaffold found in nature for future use and study.
As such, claims 1-3, 8 and 9 do not meet the requirements of step 2B of the 2019PEG because the isolated nature of the claimed cell population and the method by which the claimed cell population do not impart a significant distinction to the claimed ESPC cell population to distinguish it from its natural blastomere population counterpart.
In conclusion, claims 1-3, 8 and 9 do meet all the requirements of the 2019PEG and therefore deemed patent ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of U.S. Patent No. 8, 470,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because overlapping, non-mutually exclusive subject matter.
Regarding instant claim 1, patent claim 19 teaches a perfusion decellularized extracellular matrix of a mammalian organ prepared by perfusing a mammalian organ from a pig, bovine, sheep, canine or human through one or more cavities, vessels, and/or ducts with a first cellular disruption medium, so as to yield a decellularized pig, bovine, sheep, canine or human organ comprising extracellular matrix having an exterior surface and a vascular tree, wherein said decellularized extracellular matrix of said organ retains a majority of fluid introduced to the decellularized extracellular matrix vascular tree.  Patent claim 19 does not teach that decellularized ECM of a mammalian organ further comprises a cannula attached to a cavity, a vessel, or a duct of said organ.  However, an artisan of ordinary skill at the time the patent understands that the perfusion process recited in the patent claims could only be done using some form of catheter or cannula.  As such, it would have been obvious to an artisan of ordinary skill at the time the patent to use a cannula and insert or attach it to a cavity, a vessel, or duct to perfuse the patent claim’s organ and predictably arrive at the limitations of instant claim 1.  As such, claim 1 is an obvious variant of patent claim 1.
Regarding instant claim 2, patent claim 19 does not teach that the organ is cadaveric.  However, cadaveric describes the source of the organ and does not impart any particular structural or functional limitations to the claimed organ.  As such, the organ taught by patent claim 19 also renders instant claim 2 obvious.
Regarding instant claim 3, patent claim 20 teaches heart. Patent claim 21 teaches kidney.  Patent claim 23 teaches liver.  Patent claim 24 teaches pancreas.  Patent claim 25 teaches spleen or lung.  As such, instant claim 3 is an obvious variant of patent claims 20, 21, and 23-25.
Regarding claim 8, patent claim 21 teaches kidney.  As such, instant claim 4 is an obvious variant of patent claim 21.
Regarding claim 9, patent claim 22 teaches that the kidney comprises an intact glomerular structure.  As such, instant claim 9 is an obvious variant of patent claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Atala (WO 01/48153 A1).
Regarding claim 1, Atala discloses an artificial kidney construct comprising: a three-dimensional scaffold formed by decellularizing a mammalian kidney perfused with a population of cultured endothelial cells, such that the endothelial cells attached to the three-dimensional scaffold to produce an endothelial tissue layer comprised comprising a primitive vascular system (p. 5, lines 9-15).  These disclosures encompass a perfusion decellularized organ because the claim does not specify the limitations of the perfusion and decellularization of the organ.  As such, the perfusion can be of the decellularized organ with endothelial cells as claimed.  Atala discloses that the decellularized or decellularization refers to a biostructure (e.g. organ or part of an organ) from which the cellular and tissue content has been removed leaving behind the intact acellular infra-structure (p. 7, lines 8-10).  These disclosure encompass a decellularized extracellular matrix that comprises an exterior surface and a vascular tree that is intact (i.e. capable of retraining a majority of fluid).  Further Atala discloses the three-dimensional scaffold is perfused with a population of cultured endothelial cells which grow and develop to provide an endothelial tissue layer comprising a primitive vascular system that is capable of developing into a mature vascular system. The endothelial tissue layer and the primitive vascular system is also capable of supporting growth and development of at least one additional cultured cell population. The term "primitive vascular system" as used herein refers to the early stages of development of a vascular system comprising blood vessels that supply blood to the tissue structures (p. 7, line 23 to p.8, line 5).  These disclosure provide evidence of a vascular tree that retains a majority of fluid introduced into the vascular tree (i.e. blood supply).  Atala discloses that endothelial cells are perfused into the scaffold using needles (i.e. cannulas) placed in localized positions in the three dimensional scaffold (p. 16, lines 11-12).  These disclosures encompass the limitations of further comprising a cannula attached to a cavity, a vessel, or duct of said organ as claimed.  Atala discloses that the mammals can be for example humans, dogs (i.e. canine), cows (i.e. bovine), pigs, and sheep (p. 8, lines 18-21).  Thus, Atala expressly discloses each and every limitation of the claim 1.
Regarding claim 2, Atala discloses that a human cadaveric kidney can be the source of the claimed organ (p. 9, line 8-11).  Thus Atala expressly discloses the limitations of claim 2.
Regarding claims 3 and 8, Atala expressly discloses kidney as discussed above.
Regarding claim 9, as discussed above, the decellularized organ of Atala is disclosed as being intact. Atala expressly discloses that the decellularized biostructure that is endothelialized provides for neomorphic organ structure formation, in the case of kidney nephron structures (p. 6, lines 9-12; p. 8, lines 11-17).  Thus Atala expressly discloses said kidney comprises a substantially intact glomerular structure.
In conclusion, the prior art of Atala anticipates the claims because it expressly discloses each and every limitation of the claims.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632